UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the RegistrantxFiled by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 OMNICARE, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: NOTICE OF ANNUAL MEETING OF STOCKHOLDERS May 24, 2011 The Annual Meeting of Stockholders of Omnicare, Inc. (the “Company”) will be held at The Embassy Suites-RiverCenter, 10 East RiverCenter Boulevard, Covington, Kentucky, on Tuesday, May 24, 2011 at 9:00 a.m. local time.The purpose of the Annual Meeting is to consider and act upon: the election of five Directors proposed by the Company; an advisory vote on the compensation of the Company’s named executive officers, as described under the section captioned “Compensation Discussion and Analysis” on pages 13 to 23 of this Proxy Statement; an advisory vote on the frequency of holding an advisory vote on the compensation of the Company’s named executive officers; the ratification of the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm for the Company for fiscal year 2011; and any other business as may properly be brought before the meeting. Only stockholders of record at the close of business on April 1, 2011 are entitled to notice of, and to vote at, the meeting and any postponements or adjournments thereof. Whether or not you plan to attend the meeting, please vote your shares by phone, via the Internet or sign and date the enclosed proxy and mail it in the enclosed envelope at your earliest convenience.No postage is required if it is mailed in the United States. By Order of the Board of Directors ALEXANDER M. KAYNE General Counsel and Secretary Covington, Kentucky April 22, 2011 YOUR VOTE IS IMPORTANT! TO ENSURE THAT YOUR SHARES ARE REPRESENTED AT THE MEETING, PLEASE VOTE YOUR SHARES BY FOLLOWING THE VOTING INSTRUCTIONS IN THE ENCLOSED PROXY. TABLE OF CONTENTS GENERAL INFORMATION 1 Stockholders Entitled to Vote 1 Proxies and Voting Procedures 1 Revocation of Proxies 2 PROPOSAL NO. 1:ELECTION OF DIRECTORS 3 Nominees 3 GOVERNANCE OF THE COMPANY AND BOARD MATTERS 6 Corporate Governance Guidelines 6 Independent Directors 6 Committees of the Board, Committee Charters and Meetings 7 Selection of Nominees for the Board 8 Mandatory Retirement Policy 9 Code of Ethics 9 Private Sessions of Non-Management Directors 9 Board Leadership Structure 10 Risk Oversight 10 Compensation and Risk Management 10 Contacting the Board 10 Director Compensation 11 Stock Ownership Guidelines for Directors 12 COMPENSATION DISCUSSION AND ANALYSIS 13 Executive Summary 13 Compensation Program Objectives 14 Overview of Compensation Program 14 Compensation Program Design 16 Base Salary 16 Incentive-Based Compensation 17 Stock Ownership Guidelines for Executives 22 Pension Plans and Non-Qualified Deferred Compensation 22 Perquisites and Other Benefits 22 Employment Agreements 23 Deductibility of Executive Compensation 23 REPORT OF THE COMPENSATION, NOMINATING AND GOVERNANCE COMMITTEE 24 SUMMARY COMPENSATION TABLE 25 2-BASED AWARDS 28 OUTSTANDING EQUITY AWARDS AT FISCAL YEAR END 30 OPTIONS EXERCISED AND RESTRICTED STOCK VESTED 34 PENSION BENEFITS 34 The General Pension Plan 35 Non-Qualified Pension Plan 36 i NON-QUALIFIED DEFERRED COMPENSATION 37 Non-Qualified Savings Plan 37 Omnicare, Inc. Rabbi Trust Deferred Compensation Plan 38 PAYMENTS UPON TERMINATION OR CHANGE IN CONTROL 39 EMPLOYMENT AGREEMENTS 42 Mr. Workman 42 Ms. Kinerk 42 Mr. Stamps 43 Mr. Finn 43 Mr. Shelton 44 Mr. Gemunder 44 Mr. Keefe 44 Ms. Hodges 45 EQUITY AWARDS 45 RETIREMENT PLANS 45 SPLIT-DOLLAR INSURANCE AGREEMENTS 45 TRANSACTIONS WITH RELATED PERSONS 46 Certain Relationships and Transactions 46 Procedures for Approval of Related Party Transactions 46 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 47 Persons Beneficially Owning More than Five Percent of Outstanding Common Stock of the Company 47 Common Stock Ownership by Directors and Executive Officers 48 PROPOSAL NO. 2:ADVISORY VOTE ON EXECUTIVE COMPENSATION 50 PROPOSAL NO. 3:ADVISORY VOTE ON FREQUENCY OF HOLDING ADVISORY VOTEON EXECUTIVE COMPENSATION 51 LEGAL MATTERS 52 SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 52 REPORT OF THE AUDIT AND COMPLIANCE COMMITTEE OF THE BOARD 53 PROPOSAL NO. 4:RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 54 Audit and Compliance Committee Pre-Approval Policies and Procedures 54 Fees and Services of Independent Registered Public Accounting Firm 54 Vote on Ratification of Appointment 55 STOCKHOLDER PROPOSALS FOR 2 56 Stockholder Proposal Intended for Inclusion in the 2012 Proxy Statement 56 Stockholder Nomination of a Candidate for Election as a Director 56 Advance Notice of Business for 2012 Annual Meeting 56 ii CORPORATE SECRETARY ADDRESS FOR NOTICES AND REQUESTS 57 OTHER MATTERS 57 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON MAY 24, 2011 57 EXPENSES OF SOLICITATION 57 iii OMNICARE, INC. 100 East RiverCenter Boulevard Covington, Kentucky 41011 PROXY STATEMENT FOR 2 GENERAL INFORMATION This Proxy Statement is furnished to stockholders in connection with the solicitation by the Board of Directors (the “Board”) of Omnicare, Inc. (the “Company” or “Omnicare”) of proxies to be used at the Annual Meeting of Stockholders of the Company to be held on May 24, 2011, and any postponement or adjournment of the meeting (the “Annual Meeting”). Stockholders Entitled to Vote Stockholders of record as of the close of business on April 1, 2011 (the “Record Date”) are entitled to notice of, and to vote at, the Annual Meeting or any postponement or adjournment of the Annual Meeting.As of the Record Date, the Company had outstanding 115,944,383 shares of its common stock, par value $1 per share (“Common Stock”), having one vote per share. Proxies and Voting Procedures Many stockholders may not be able to attend the Annual Meeting and, therefore, may need to be represented by proxy.In lieu of voting in person at the Annual Meeting, stockholders of record and participants in the Company’s 401(k) plan may vote using one of three alternative methods:(1) by completing the proxy card and mailing it back in the prepaid envelope; (2) via the Internet by going to the website www.proxyvote.com and following the instructions for Internet voting on the proxy card; or (3) over the telephone by dialing 1-800-690-6903 and following the instructions for telephone voting on the proxy card.If your shares are held in “street name,” through a bank, broker or nominee, please follow the instructions you receive from your bank, broker or nominee to vote your shares. To constitute a quorum at the Annual Meeting, the presence, in person or by proxy, of the holders of a majority of the outstanding shares of Common Stock is necessary.Shares represented by proxies received by the Company will be counted as present at the Annual Meeting for the purpose of determining the existence of a quorum, regardless of how or whether such shares are voted on a specific proposal.Abstentions from voting on any proposal will not be treated as votes cast on such proposal but will be included as shares present at the Annual Meeting.If your shares of Common Stock are held by a broker, the broker will ask you how you want your shares to be voted at the Annual Meeting.If you give the broker instructions, your shares must be voted as you direct.If you do not give instructions, one of two things can happen, depending upon the type of proposal.For some routine proposals, such as the ratification of the appointment of the independent public accounting firm, the broker may vote your shares at its discretion.But for other proposals, such as the election of members of the Board (each such member, a “Director”), the advisory vote on compensation of the Company’s named executive officers and the advisory vote on the frequency of holding such an advisory vote on compensation of the Company’s named executive officers, the broker may not vote your shares at all.When that happens, it is called a “Broker Nonvote.”Broker Nonvotes will be treated as not present at the meeting for purposes of calculating the results of the vote on the specific issue.Accordingly, abstentions and Broker Nonvotes have the effect of a negative vote on any proposal where the vote required to pass the proposal is a percentage of the outstanding shares, but only abstentions have the effect of a negative vote when the vote required to pass a proposal is a percentage of the shares present at the Annual Meeting.Please note that an uncontested election of directors, the advisory vote on compensation of the Company’s named executive officers and the advisory vote on the frequency of holding such an advisory vote on compensation of the Company’s named executive officers are not considered to be routine matters, and your broker may not vote your shares on such matters if you have not given your broker specific instructions as to how to vote.Please be sure to give specific instructions to your broker so your vote can be counted.In the election of Directors, the advisory vote on compensation of the Company’s named executive officers and the advisory vote on the frequency of holding such an advisory vote on compensation of the Company’s named executive officers, abstentions and Broker Nonvotes, if any, will not count as “votes cast” and will therefore have no effect on the outcome of the vote.Shares represented by properly executed proxies received in the accompanying form will be voted in accordance with the instructions contained therein.In the absence of contrary instructions, shares represented by properly executed proxies will be voted to (1) elect as Directors the five persons named below, (2) to approve, on an advisory basis, the compensation of the Company’s named executive officers, (3) to approve, on an advisory basis, the holding of an advisory vote on the compensation of the Company’s named executive officers every year, and (4) to ratify the selection of PricewaterhouseCoopers LLP as the independent registered public accounting firm for the Company for fiscal year 2011. This Proxy Statement and the accompanying proxy were first mailed to stockholders on or about April 22, 2011. Revocation of Proxies A proxy may be revoked at any time before it is voted by sending written notice of revocation to the Corporate Secretary of the Company at the address set forth below under the caption “Corporate Secretary Address for Notices and Requests,” by delivering a duly executed proxy bearing a later date, voting again by telephone or the Internet according to the instructions on the enclosed proxy card, or by voting in person at the Annual Meeting. 2 PROPOSAL NO. 1: ELECTION OF DIRECTORS Directors are elected to serve until the next Annual Meeting or until their respective successors are duly elected and qualified.Upon the recommendation of the Compensation, Nominating and Governance Committee of the Board (the “Compensation, Nominating and Governance Committee”), the Board has nominated for election as Directors at the Annual Meeting the five persons named below, each of whom is currently a Director.John T. Crotty, currently a Director, has reached the mandatory retirement age for Directors set forth in the Company’s Corporate Governance Guidelines and is not standing for re-election at the Annual Meeting.Consequently, in accordance with the Company’s Fourth Amended and Restated By-Laws (the “By-Laws”), the Board by resolution has set the size of the Board at five members effective as of the date of the Annual Meeting. A stockholder may nominate a candidate for election as a Director if the stockholder provides timely proper written notice of the nomination to the Corporate Secretary of the Company in advance of the meeting, as more fully set forth below under the caption “Stockholder Proposals for 2012 Annual Meeting—Stockholder Nomination of a Candidate for Election as a Director.”The Board will also consider candidates recommended by stockholders if the recommendation is made in accordance with the procedures set forth below under the caption “Governance of the Company and Board Matters—Selection of Nominees for the Board.” The By-Laws provide for a majority voting standard for the election of Directors in uncontested elections.The By-Laws provide that in uncontested elections such as that being conducted this year, a Director will be elected by a “majority of the votes cast.”A “majority of votes cast” means that the number of shares voted “for” a Director exceeds the number of votes cast “against” that Director.In an election that is not contested, if a Director does not receive a majority of the votes cast for his or her election, as determined based upon the certified election results, the Director will promptly tender his or her resignation to the Board for consideration by the Compensation, Nominating and Governance Committee.The Compensation, Nominating and Governance Committee will promptly assess the appropriateness of such nominee continuing to serve as a Director and recommend to the Board the action to be taken with respect to such tendered resignation.The Board will determine whether to accept or reject such resignation, or what other action should be taken, within 90 days from the date of the certification of election results. The Company anticipates that all nominees listed in this Proxy Statement will be candidates when the election is held.However, if for any reason any nominee is not a candidate at that time, proxies will be voted for a substitute nominee designated by the Board and for the remaining nominees (except in the case of abstentions with respect to the election of Directors). Nominees John G. Figueroa Director since 2011 Age:48 Mr. Figueroa was appointed Chief Executive Officer of the Company on January 1, 2011.Prior to joining the Company, Mr. Figueroa served as President of the U.S. Pharmaceutical Group at McKesson Corporation (“McKesson”) from 2006 through 2010.He also previously held a number of positions at McKesson, including President of National Account Sales and Packaging and Senior Vice President of the Southwest Region.Prior to joining McKesson, Mr. Figueroa spent seven years at Baxter Healthcare Corporation where he held several executive positions.Mr. Figueroa also has served as an officer in the United States Army.Mr. Figueroa is a member of the board of directors of Reliance Steel & Aluminum Co. Mr. Figueroa brings to the Board nearly 20 years of diverse experience in the healthcare industry.As President and Chief Executive Officer, he is the only member of management serving on the Board, thereby providing the Board with management’s perspective on the Company’s business, operating environment and strategic direction.Mr. Figueroa also has strong operational expertise, significant pharmaceutical sales managerial experience and a broad knowledge of the healthcare industry. 3 Steven J. Heyer Director since 2008 Age:58 Mr. Heyer is currently the Chairman of Harry & David Holdings, Inc., founder of Avra Kehdabra Animation LLC, and Chairman of Next 3D, Inc., a software company.Mr. Heyer previously served as the Chief Executive Officer of Harry & David from February 2010 until February 2011.In March 2011, Harry & David Holdings, Inc. filed for bankruptcy protection under Chapter 11 of the United States Bankruptcy Code and is in the midst of the restructuring process.Mr. Heyer was the Chief Executive Officer of Starwood Hotels & Resorts Worldwide from October 2004 until April 2007.He also served as a director of Starwood until April 2007.Prior to joining Starwood, he was President and Chief Operating Officer of The Coca-Cola Company from 2002 to September 2004.From 1994 to 2001, Mr. Heyer was President and Chief Operating Officer of Turner Broadcasting System, Inc. and a member of AOL Time Warner’s Operating Committee.Previously, Mr. Heyer was President and Chief Operating Officer of Young & Rubicam Advertising Worldwide, and before that spent 15 years at Booz Allen & Hamilton, ultimately becoming Senior Vice President and Managing Partner.Mr. Heyer is a member of the board of directors of Lazard Ltd. and Lazard Group and he was appointed lead director of Lazard Ltd. in November 2009.He is also a member of the board of directors of the National Collegiate Athletic Association. Mr. Heyer brings considerable expertise to the Board gained through a variety of leadership positions across diverse industries, particularly broadcast media and consumer products and services.He thus brings to the Board broad perspectives on business matters, particularly in the areas of marketing and strategic positioning of products and services.Moreover, his service as lead director on the board of directors of another public company gives him additional perspectives on business, financial and executive compensation matters. Andrea R. Lindell, Ph.D., RN Director since 1992 Age:67 Dr. Lindell is Professor Emeritus of the College of Nursing Academic Health Center at the University of Cincinnati, a position she has held since January 2011.Dr. Lindell served as Dean and a Professor of the College of Nursing from December 1990 to December 2010.Dr. Lindell has also served as Associate Senior Vice President for Academic Health Affairs at the University of Cincinnati.From 1998 to January 2008, she held the position of Associate Senior Vice President of the University of Cincinnati Medical Center.From September 1994 to June 2002, she also held an additional position as Interim Dean of the College of Allied Health Sciences at the University of Cincinnati.From August 1981 to August 1990, Dr. Lindell served as Dean and a Professor of the School of Nursing at Oakland University, Rochester, Michigan.In addition, from September 1977 until August 1981, Dr. Lindell also held the position of Chair, Department of Nursing, of the University of New Hampshire.Dr. Lindell is a director of Chemed Corporation. In addition to her extensive background in nursing and the development of the nursing profession, Dr. Lindell brings the perspective of a credentialed medical professional to the Board.As former Dean and Professor of the College of Nursing at the University of Cincinnati, Dr. Lindell offers demonstrated leadership ability and extensive knowledge of the healthcare industry and related educational/academic affairs as well as expertise in enterprise budgeting, human resource management and strategic planning.Moreover, her service on the board of directors of another public company also brings additional perspectives on business and operational matters. 4 James D. Shelton Director since 2008 Age:57 Mr. Shelton is the non-executive Chairman of the Board of Directors of the Company and has held this position since January 2011.Mr. Shelton served as Interim President and Chief Executive Officer of the Company from August 2010 through December 2010.Mr. Shelton is also Chairman of the Board of LHP Hospital Partners, Inc. (“Legacy”).Prior to holding his current position at Legacy, Mr. Shelton served as Chairman of the Board, President and Chief Executive Officer of Triad Hospitals, Inc. from May 1999 until the organization was sold in 2007.Mr. Shelton also serves as a Senior Advisor to CCMP Capital Advisors, LLC.Mr. Shelton is a director of Ventas, Inc. Mr. Shelton gained valuable insight into the day-to-day operations of the Company during his tenure as Interim President and Chief Executive Officer of the Company.As former Chairman and Chief Executive Officer of another public healthcare company, Mr. Shelton brings extensive leadership, operational and financial experience in the healthcare industry.In addition, as the Chairman of the board of directors of Legacy and Optimal IMX, a privately held radiology services company, a member of the board of directors of Wake Forest University Health Science Center and a director of another public healthcare company, Mr. Shelton has a unique perspective to offer the Company on healthcare technology and other healthcare-related issues.Mr. Shelton’s work experience and membership on the boards of directors of companies, both inside and outside of the healthcare industry, as well as his prior service as Interim President and Chief Executive Officer of the Company, gives Mr. Shelton insight into corporate governance matters and the relationship between boards and management, which positions him well to serve as non-Executive Chairman of the Board. Amy Wallman Director since 2004 Age:61 Ms. Wallman is a retired audit partner with Ernst & Young International, a position she held from 1984 to July 2001.From 1995 to 2001, she also served as Health Care Industry Leader in Ernst & Young’s healthcare practice based in New York, New York. Given her extensive career in accounting at one of the world’s largest accounting firms, Ms. Wallman brings not only demonstrated skills, but significant experience in the accounting, auditing and financial reporting functions.Over the course of her career, Ms. Wallman advised companies in various industries, including manufacturing, financial services and retail, ultimately developing specific expertise in healthcare. Proxies submitted without direction pursuant to this solicitation will be voted “FOR” each of the Director nominees named above. THE BOARD RECOMMENDS A VOTE “FOR” EACH OF THE DIRECTOR NOMINEES NAMED ABOVE. 5 GOVERNANCE OF THE COMPANY AND BOARD MATTERS Corporate Governance Guidelines The Board first adopted the Company’s Corporate Governance Guidelines (the “Guidelines”) in May 2004.The Guidelines reflect the principles by which the Company operates.The Guidelines provide that the Board is elected by the stockholders to provide oversight and guidance to senior management with a view to increasing stockholder value over the long term and that the core responsibility of the Board is to exercise its fiduciary duties to act in the best interests of the Company and its stockholders.The Guidelines cover various topics, including, but not limited to, Director independence, Board and committee composition, mandatory Board retirement, Board operations, Director compensation and leadership development.The Compensation, Nominating and Governance Committee is responsible for overseeing and reviewing the Guidelines and reporting and recommending to the Board any changes to the Guidelines.A copy of the Guidelines is available at the Company’s website (www.omnicare.com) and may also be obtained upon request from the Company’s Corporate Secretary. Independent Directors The Guidelines provide that a majority of the members of the Board must be “independent” under the criteria set forth in the New York Stock Exchange (“the NYSE”) listing standards and require the Board to affirmatively determine on an annual basis as to each Board member whether he or she is independent.The criteria for determining independence set forth in the NYSE listing standards are the same categorical standards the Board and the Compensation, Nominating and Governance Committee use in determining independence. Pursuant to the NYSE listing standards for determining those Directors that are independent, no Director qualifies as “independent” unless the Board affirmatively determines that the Director has no material relationship with the listed company (either directly or as a partner, shareholder or officer of an organization that has a relationship with the company).In addition: (i) A Director who is an employee, or whose immediate family member is an executive officer, of the Company is not “independent” until three years after the end of such employment relationship.Employment as an interim Chairman or Chief Executive Officer shall not disqualify a Director from being considered independent following that employment. (ii) A Director who receives, or whose immediate family member receives, more than $120,000 per year in direct compensation from the Company, other than Director and committee fees and pension or other forms of deferred compensation for prior service (provided such compensation is not contingent in any way on continued service), is not “independent” until three years after he or she ceases to receive more than $120,000 per year in such compensation.Compensation received by a Director for former service as an interim Chairman or Chief Executive Officer need not be considered in determining independence under this test.Compensation received by an immediate family member for service as a non-executive employee of the Company need not be considered in determining independence under this test. (iii)(A) A Director who is a current partner or employee of a firm that is the Company’s internal or external auditor; (B) a Director who has an immediate family member who is a current partner of such a firm; (C) a Director who has an immediate family member who is a current employee of such a firm and personally works on the Company’s audit; or (D) a Director who was, or whose immediate family member was, within the last three years, a partner or employee of such a firm and personally worked on the Company’s audit within that time, is not “independent.” (iv) A Director who is employed, or whose immediate family member is employed, as an executive officer of another company for which any of the Company’s present executives serve on that company’s compensation committee is not “independent” until three years after the end of such service or the employment relationship. 6 (v) A Director who is an employee, or whose immediate family member is an executive officer, of a company that makes payments to, or receives payments from, the Company for property or services in an amount which, in any single fiscal year, exceeds the greater of $1 million, or 2% of such other company’s consolidated gross revenues, is not “independent” until three years after falling below such threshold. An “immediate family member” includes a person’s spouse, parents, children, siblings, mothers and fathers-in-law, sons and daughters-in-law, brothers and sisters-in-law, and anyone (other than domestic employees) who shares such person’s home. The Board and the Compensation, Nominating and Governance Committee undertake a review of Director independence each year and have completed such a review in preparation for the Annual Meeting.During the review, the Board and the Compensation, Nominating and Governance Committee considered transactions and relationships between each Director or any member of his or her immediate family and the Company and its subsidiaries and affiliates, including those reported under the caption “Transactions with Related Persons—Certain Relationships and Transactions” below.The Board and the Compensation, Nominating and Governance Committee also examined transactions and relationships between Directors or their affiliates and members of the Company’s senior management or their affiliates.The purpose of this review was to determine whether any such relationships or transactions were inconsistent with a determination that the Director is independent. As a result of this review, the Board and the Compensation, Nominating and Governance Committee have affirmatively determined that, under the Guidelines and the NYSE listing standards, the following Directors, constituting a majority of the Directors nominated for election at the Annual Meeting, are independent of the Company and its management:Messrs. Heyer and Shelton, Dr. Lindell and Ms. Wallman.For additional information, see “Transactions with Related Persons—Certain Relationships and Transactions.” Committees of the Board, Committee Charters and Meetings In 2010, the Board had standing the Audit Committee, the Compensation and Incentive Committee (the “Compensation Committee”) and the Nominating and Governance Committee (the “Nominating Committee”).All of the committees were comprised in 2010 (and continue to be comprised) solely of Directors who are independent within the meaning of the Guidelines and the NYSE listing standards.Effective as of January 1, 2011, the Board combined the Compensation Committee and the Nominating Committee into a single Compensation, Nominating and Governance Committee, which possesses the combined powers and duties of each of the Compensation Committee and Nominating Committee.Also effective as of January 1, 2011, the Board expanded the powers and duties of the Audit Committee to include legal and regulatory compliance-related functions, and renamed the Audit Committee as the Audit and Compliance Committee.These compliance-related functions are in addition to those performed by a compliance committee maintained by the Company, which is chaired by the Company’s Chief Compliance Officer, and consists of a member of the Board (currently Ms. Wallman), senior management, the Company’s general counsel and other financial, operating and human resources personnel.The charters for the Audit and Compliance Committee and the Compensation, Nominating and Governance Committee are available at the Company’s website (www.omnicare.com) and copies may also be obtained upon request from the Company’s Corporate Secretary.The table below shows current membership for each of the committees. Director Audit and Compliance Compensation, Nominating and Governance John G. Figueroa John T. Crotty(a) ü ü Steven J. Heyer Chair Andrea R. Lindell ü ü James D. Shelton ü ü Amy Wallman(b) Chair (a) As discussed above, John T. Crotty has reached the mandatory retirement age for Directors set forth in the Company’s Corporate Governance Guidelines and will retire from the Board and any Board committees of which he is a member immediately prior to the Annual Meeting. 7 (b) The Board determined that Ms. Wallman is qualified and was designated as an audit committee financial expert within the meaning of the regulations of the United States Securities and Exchange Commission (the “SEC”), and the Board has determined that she has relevant accounting and related financial management expertise within the meaning of the listing standards of the NYSE.The Board and the Compensation, Nominating and Governance Committee have also affirmatively determined that, under the Guidelines and the NYSE listing standards, Ms. Wallman is independent of the Company and its management. Audit and Compliance Committee.Under its charter, the Audit and Compliance Committee has sole and direct authority to engage, appoint, evaluate, compensate and replace the independent auditors.The Audit and Compliance Committee reviews and approves in advance all audit, audit-related and non-audit services performed by the independent auditors (to the extent those services are permitted by the Securities Exchange Act of 1934, as amended).The Audit and Compliance Committee also has general oversight of the Company’s compliance with the legal and regulatory requirements of the Company’s business operations and business ethics policies, and oversees the Company’s compliance program.The Audit and Compliance Committee meets with the Company’s management regularly to consider the adequacy of the Company’s internal audit and compliance controls and financial reporting process and the reliability of the Company’s financial reports to the public.The Audit and Compliance Committee also meets with the independent auditors and with the Company’s financial personnel and internal auditors and compliance personnel regarding these matters.Both the Company’s independent auditors and the internal auditors and compliance personnel meet regularly with the Audit and Compliance Committee in private and have unrestricted access to the Audit and Compliance Committee.The Audit and Compliance Committee examines the independence and performance of the Company’s independent auditors and compliance personnel as well as the performance of the Company’s internal audit and compliance functions.In addition, among its other responsibilities, the Audit and Compliance Committee reviews the Company’s critical accounting and compliance policies and the Company’s annual and quarterly reports on Forms 10-K and 10-Q, respectively.See “Report of the Audit and Compliance Committee of the Board” for additional information. Compensation, Nominating and Governance Committee.Under its charter, the Compensation, Nominating and Governance Committee’s principal compensation-related responsibilities are to administer the Company’s compensation plans under which stock may be issued to Directors and executive officers, review and approve corporate goals and objectives relevant to the compensation of the Chief Executive Officer, approve the Chief Executive Officer’s compensation, review and approve recommendations of the Chief Executive Officer with respect to the compensation of other executive officers and report on executive compensation in the Company’s proxy statement.In addition, the Compensation, Nominating and Governance Committee identifies individuals qualified to become Directors, recommends to the Board nominees for election as Directors by stockholders or to fill vacancies in the Board, recommends to the Board the appointment of Directors to Board committees, develops and recommends to the Board a set of Corporate Governance Guidelines and reviews the Guidelines annually to ensure that they are appropriate for the Company and comply with applicable laws, regulations and listing standards, recommends any desirable changes in the Guidelines to the Board, recommends other activities to the Board relating to corporate governance, and oversees the administration of an annual self-evaluation process for the Board and its committees. Attendance at Board, Committee and Annual Meetings.In 2010, the Board met 15 times, the Audit Committee met nine times, the Compensation Committee met 14 times and the Nominating Committee met three times.In 2010, each Director attended more than 75% of the meetings of the Board and of the Committees on which he or she served. All members of the Board are strongly encouraged, but not required, to attend the Annual Meeting of Stockholders of the Company.All Directors attended the Company’s Annual Meeting in 2010. Selection of Nominees for the Board The Board has not adopted a formal diversity policy for nominees.Rather, the Board believes that it should be comprised of Directors with varied, complementary backgrounds, and that Directors should, at a minimum, have a diversity of expertise that may be useful to the Company, such as an understanding of the healthcare industry and practices, the needs of the elderly, technology, finance, accounting, marketing or international matters—all in the context of an assessment of the needs of the Board at a particular time.Directors should be willing and able to devote the required amount of time to Company affairs. 8 When seeking candidates for Director, the Compensation, Nominating and Governance Committee may solicit suggestions from incumbent Directors, management and others.Additionally, the Company may engage a third-party executive search firm.The third-party executive search firm may assist the Committee and the Board in the identification of suitable potential candidates and the initial screening of candidates by, among other things, conducting personal interviews and background checks.After conducting an initial evaluation of a candidate, and depending upon the needs of the Board, the Committee may interview the candidate if it believes the candidate might be a valuable addition to the Board.The Committee may also require the candidate to meet with management.If, based on, among other things, the needs of the Board and the experience and other qualities of other prospective candidates, the Committee believes a candidate would be a valuable addition to the Board, it may recommend to the Board that candidate’s nomination. Pursuant to its policy regarding the consideration of any Director candidates recommended by stockholders, the Compensation, Nominating and Governance Committee will consider candidates for Director recommended by stockholders applying the criteria for candidates described above and considering the additional information referred to in this paragraph.Stockholders wishing to recommend a candidate for Director should write the Company’s Corporate Secretary and include the following:a statement that the writer is a stockholder (accompanied by appropriate confirmation of such stock ownership) and is proposing a candidate for consideration by the Committee; the name of and contact information for the candidate; a statement of the candidate’s business and educational experience; information regarding each of the factors listed in the first paragraph of this subsection sufficient to enable the Committee to evaluate the candidate; a statement detailing any relationship between the candidate and any customer, supplier or competitor of the Company; detailed information about any relationship or understanding between the proposing stockholder and the candidate; and a statement that the candidate is willing to be considered and willing to serve as a Director if nominated and elected. Mandatory Retirement Policy In December 2010, the Board amended the Guidelines to institute a mandatory retirement age of 72 for Directors.Under this mandatory retirement policy, no person who reaches the age of 72 may be nominated or re-nominated for election to the Board, and any Director who reaches that age will be automatically retired from the Board immediately prior to the next annual meeting of the Company’s stockholders. Code of Ethics The Board has adopted the Company’s Code of Business Conduct and Ethics that applies to Directors, officers and employees of the Company and its subsidiaries.The Code complies with the requirements of the NYSE and SEC.In addition, the Board has also adopted the Company’s Code of Ethics for the Chief Executive Officer and Senior Financial Officers, which supplements the Code of Business Conduct and Ethics and is intended to promote honest and ethical conduct, full and accurate reporting and compliance with laws and other matters.A copy of both the Code of Business Conduct and Ethics and the Code of Ethics for the Chief Executive Officer and Senior Financial Officers can be found at the Company’s website (www.omnicare.com) and a copy may also be obtained upon request from the Company’s Corporate Secretary. Private Sessions of Non-Management Directors As required by the Guidelines, Non-management Directors meet in private sessions without management in conjunction with the regularly scheduled Board meetings in February and August and at other times as may be determined by the Non-management Directors.“Non-management” Directors are all of those Directors who are not Company employees.In addition, if this group of Non-management Directors includes Directors who do not satisfy the independence requirements of the NYSE, an executive session including only “independent” Directors is scheduled at least once a year.The Chairman of the Board presides at meetings of the Non-management Directors and independent Directors to the extent that he is a member of such groups and present at the meetings.Otherwise, such meetings are led by a “Presiding Director” who is chosen by a plurality vote of the Directors present. 9 Board Leadership Structure In May 2003, the Company created the non-executive position of Chairman of the Board.Prior to that time, the Chairman of the Board also served as Chairman of the Company.The Company created the role of non-executive Chairman of the Board in recognition of the differences between the roles of the Chairman of the Board and the Chief Executive Officer.The Chief Executive Officer is responsible for setting the strategic direction of the Company, the general management and operation of the business and guidance and oversight of senior management.The Chairman of the Board presides at all meetings of the Board and of the stockholders, monitors the content, quality and timeliness of information sent to the Board and is available for consultation regarding the Company’s oversight of business affairs.The Chairman of the Board also facilitates communication among the independent directors and between the independent directors and management. Risk Oversight The Board as a whole has ultimate oversight responsibility for the risk management process, with assistance in certain areas by Board committees.The Board regularly discusses, and receives updates from senior management and/or outside counsel and consultants on the identification, assessment, management and mitigation of the critical risks facing the Company.The Board’s areas of focus include operational, strategic, governmental, regulatory and compliance, financial, political and reputational risks.The Audit and Compliance Committee monitors risks associated with financial reporting and internal controls, receives annual reports on risk assessment from the Company’s auditors and regularly discusses financial and economic risks as well as financial implications of certain regulatory or legal risks with the Company’s Chief Executive Officer, Chief Financial Officer, Chief Compliance Officer, other members of senior management and outside counsel or consultants.In addition, the Audit and Compliance Committee in conjunction with the Company’s Chief Compliance Officer monitor regulatory and legal risks facing the Company and oversee the Company’s compliance with federal and state healthcare reimbursement and other regulations.The Compensation, Nominating and Governance Committee assesses possible risks arising from the Company’s compensation policies and programs and management succession, and assists the Board in overseeing risks relating to corporate governance, including Board composition and functioning. The Guidelines encourage directors to attend, from time to time, third party director education programs and symposia that address current developments relevant to board members of public companies.In addition, education and training in issues related to the Company’s business are provided from time to time by outside counsel and consultants as well as relevant members of management.These continuing education initiatives help to keep the Board informed of developments potentially affecting the Company’s risk profile. Compensation and Risk Management The Compensation, Nominating and Governance Committee has determined that the Company’s compensation policies and practices do not encourage excessive risk-taking and are not reasonably likely to have a material adverse effect on the Company.In reaching this conclusion, the Compensation, Nominating and Governance Committee considered that the Company maintains policies and guidelines that limit individual employee and overall corporate actions to specific approved limits; that the Company’s targets set under the Company’s annual bonus program include not only achievement of financial metrics, but also factors that emphasize qualitative employee performance goals; the mix of short-term and long-term incentives and balance of cash and equity compensation; and the fact that incentive program payouts are subject to discretion by the Compensation, Nominating and Governance Committee. Contacting the Board The Board has a process by which stockholders and other interested parties can send communications to the Board, including the Non-management Directors.Stockholders and other interested parties can send written communications to one or more members of the Board, including the Non-management Directors, addressed to: 10 Corporate Secretary Omnicare, Inc. 100 East RiverCenter Boulevard Covington, Kentucky 41011 All such communications will be forwarded to the relevant Director(s) except for communications unrelated to the Company. Director Compensation Name Fees Earned or Paid in Cash Stock Awards Option Awards All Other Compensation Total James D. Shelton(4) $ $ $
